Title: Tobias Lear to William Duer, 4 December 1789
From: Lear, Tobias
To: Duer, William


          
            Sir
            New York December 4th 1789.
          
          The President of the United States will keep the Carriage provided for his use previous to his arrival in New-York—and as it will be considered upon the same footing with other articles furnished at that time and for that purpose —Mr Manley will therefore bring in his Accot accordingly. I am sir, with great respect Your most Obt Servt
          
            Tobias LearSecy to the president U.S.
          
        